FILED
                            NOT FOR PUBLICATION                               AUG 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ARCHIBALD CUNNINGHAM,                            No. 15-15166

               Plaintiff - Appellant,            D.C. No. 3:14-cv-03250-WHA

 v.
                                                 MEMORANDUM*
KEVIN SINGER, Court-appointed
receiver; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Archibald Cunningham, an attorney, appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging federal and state law

claims arising out of the acts of a state court-appointed receiver. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Federal

Rule of Civil Procedure 12(b)(6), Kahle v. Gonzales, 487 F.3d 697, 699 (9th Cir.

2007), and we affirm.

       The district court properly dismissed Cunningham’s action because

Cunningham failed to allege facts sufficient to state any plausible claim. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face” (citation and internal quotation marks omitted)); see also

West v. Atkins, 487 U.S. 42, 48 (1988) (“To state a claim under § 1983, a plaintiff

must allege the violation of a right secured by the Constitution and laws of the

United States[.]”).

       The district court did not abuse its discretion by declaring Cunningham a

vexatious litigant and entering a pre-filing order against Cunningham after

providing him with notice and an opportunity to be heard, developing an adequate

record for review, making substantive findings regarding his frivolous litigation

history, and tailoring the restriction narrowly. See Molski v. Evergreen Dynasty

Corp., 500 F.3d 1047, 1056-61 (9th Cir. 2007) (setting forth standard of review

and discussing factors to consider before imposing pre-filing restrictions).




                                             2                                     15-15166
Cunningham’s contentions regarding judicial bias are without merit.

AFFIRMED.




                                  3                                   15-15166